       Case 1:21-cv-01229-JPB Document 61-1 Filed 06/24/21 Page 1 of 19




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

THE NEW GEORGIA PROJECT,                      )   CIVIL ACTION FILE NO.
BLACK VOTERS MATTER FUND, and                 )   1:21-CV-1229-JPB
RISE, INC.,                                   )
                                              )
Plaintiffs,                                   )
                                              )
v.                                            )
                                              )
BRAD RAFFENSPERGER, in his official           )
capacity as the Georgia Secretary of State;   )
REBECCA SULLIVAN,in her official              )
capacity as the Vice Chair of the Georgia     )
State Election Board; DAVID WORLEY,           )
in his official capacity as a member of the   )
Georgia State Election Board; MATTHEW         )
MASHBURN,in his official capacity as a        )
member of the Georgia State Election          )
Board; ANH LE, in her official capacity as    )
a member of the Georgia State Election        )
Board; MARGARET BENTLEY, in her               )
official capacity as Chairman of the          )
SPALDING County Board of Elections            )
and Voter Registration; GLENDA                )
HENLEY, in her official capacity as           )
Secretary of the SPALDING County Board        )
of Elections and Voter Registration;          )
BETTY BRYANT, VERA MCINTOSH,                  )
and ROY MCCLAIN, in their official            )
capacities as Members of the SPALDING         )
County Board of Elections and Voter           )
Registration; CHARLES DAVE, in his            )
official capacity as BROOKS County            )
Elections Superintendent; ZURICH              )
DESHAZIOR, DON DISTEFANO, and                 )
       Case 1:21-cv-01229-JPB Document 61-1 Filed 06/24/21 Page 2 of 19




KAREN MURRAY, in their official     )
capacities as members of the BROOKS )
County Board of Elections; ALEX WAN,)
in his official capacity as Chairman of the
                                    )
FULTON County Registration and      )
Elections Board; MARK WINGATE,      )
KATHLEEN RUTH, VERNETTA KEITH       )
NURIDDIN, and AARON JOHNSON, in     )
their official capacities as Members of the
                                    )
FULTON County Registration and      )
Elections Board; KEITH GAMMAGE, in  )
his official capacity as the Solicitor General
                                    )
of FULTON County; and GREGORY W.    )
EDWARDS, in his official capacity as the
                                    )
District Attorney for DOUGHERTY     )
County,                             )
                                    )
Defendants.                         )
____________________________________)


  BRIEF IN SUPPORT OF FULTON COUNTY DEFENDANTS’ MOTION
    TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR
            DECLARATORY AND INJUNCTIVE RELIEF

      I.     INTRODUCTION

      Plaintiffs in this action, in response to the Georgia Legislature enacting Senate

Bill 202 (“SB 202”) and Governor Brian Kemp signing that election law, have

arbitrarily selected and named as defendants members of the election and

registration boards for 3 of the 159 counties in Georgia, including the members of

the Fulton County Board of Registration and Elections (“Fulton County



                                           2
          Case 1:21-cv-01229-JPB Document 61-1 Filed 06/24/21 Page 3 of 19




Defendants”). The election officials named do not have any authority regarding the

enactment of voting legislation in the State of Georgia, nor do they have any

discretion over whether to follow the laws passed by the Legislature.

      Rather than limiting their lawsuit to the Governor, the Secretary of State, and

the State Election Board, (“State Defendants”) as the parties responsible for the

passage, enactment, and enforcement of the provisions of SB 202, Plaintiffs have

named an arbitrarily selected set of county defendants, likely as a result of a

misguided application of the recent ruling in Jacobson v. Fla. Sec'y of State, 974

F.3d 1236, 1245-46 (11th Cir. 2020).

      Jacobson, dealing with the standing of voters to challenge Florida’s ballot

order provision, reiterated the test from Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-

61, 112 S. Ct. 2130 (1992), that “[t]he litigant must prove (1) an injury in fact that

(2) is fairly traceable to the challenged action of the defendant and (3) is likely to be

redressed by a favorable decision” and held that the plaintiff in that case could not

show standing because the sole defendant, the Florida Secretary of State, had no

authority to implement the relief that the plaintiffs requested (changing the ballot

order).

      Given the complete dearth of factual allegations involving the Fulton County

Defendants, Plaintiffs appear to have included them solely for purposes of


                                            3
       Case 1:21-cv-01229-JPB Document 61-1 Filed 06/24/21 Page 4 of 19




redressability, asking the Court to enjoin the several county officials from enforcing

the provisions of SB 202. However, nowhere in the Amended Complaint filed by

Plaintiffs have they demonstrated an injury-in-fact, much less one that is fairly

traceable to the actions of the Fulton County Defendants. They do not have standing

to assert their claims against the Fulton County Defendants and cannot achieve it by

skipping straight to the third prong of the Lujan test.

      Further, even if the Court were inclined to give the Plaintiffs latitude regarding

the injury-in-fact and traceability factors, Plaintiffs cannot rationally explain how

seeking relief against 3 of the 159 counties in the State of Georgia would redress

their purported injuries.

      Even construing the lengthy recitation of facts in the light most favorable to

Plaintiffs, no amount of leeway can overcome the jurisdictional obstacle of lack of

prudential standing. Accordingly, this Court does not have jurisdiction over the

claims asserted against the Fulton County Defendants, and the Fulton County

Defendants therefore request that the Court dismiss all claims against them pursuant

to Fed. R. Civ. P. 12(b)(1) and (6).




                                           4
       Case 1:21-cv-01229-JPB Document 61-1 Filed 06/24/21 Page 5 of 19




II.   ARGUMENT AND CITATION TO AUTHORITY

      A. Standards for Motion to Dismiss

      "[A] motion to dismiss for lack of subject matter jurisdiction pursuant to Fed.

R. Civ. P. 12(b)(1) can be based upon either a facial or factual challenge to the

complaint." McElmurray v. Consol. Gov't of Augusta-Richmond Cty., 501 F.3d

1244, 1251 (11th Cir. 2007). "A facial attack on the complaint requires the court

merely to look and see if the plaintiff has sufficiently alleged a basis of subject matter

jurisdiction, and the allegations in his complaint are taken as true for the purposes of

the motion." Id. "Factual attacks, on the other hand, challenge the existence of

subject matter jurisdiction in fact, irrespective of the pleadings, and matters outside

the pleadings, such as testimony and affidavits are considered." Id.

      When evaluating a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), the

court must take the facts alleged in the complaint as true and construe them in the

light most favorable to the plaintiff. Resnick v. AvMed, Inc., 693 F.3d 1317, 1321—

22 (11th Cir. 2012). To survive Rule 12(b)(6) scrutiny, "a complaint must contain

sufficient factual matter, accepted as true, to 'state a claim to relief that is plausible

on its face.'" Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d

868 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955,

167 L. Ed. 2d 929 (2007)).


                                            5
       Case 1:21-cv-01229-JPB Document 61-1 Filed 06/24/21 Page 6 of 19




      B.     Plaintiffs lack standing to bring claims against the Fulton County
             Defendants

      "Article III of the Constitution limits federal courts to adjudicating actual

'cases' and 'controversies.'" A&M Gerber Chiropractic LLC v. GEICO Gen. Ins. Co.,

925 F.3d 1205, 1210 (11th Cir. 2019); U.S. Const. art. III, § 2. "To have a case or

controversy, a litigant must establish that he has standing," which requires proof of

three elements. United States v. Amodeo, 916 F.3d 967, 971 (11th Cir. 2019). "[T]o

satisfy Article III's standing requirements, a plaintiff must show (1) it has suffered

an injury in fact that is (a) concrete and particularized and (b) actual or imminent,

not conjectural or hypothetical; (2) the injury is fairly traceable to the challenged

action of the defendant; and (3) it is likely, as opposed to merely speculative, that

the injury will be redressed by a favorable decision." Friends of the Earth, Inc. v.

Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180-81, 120 S. Ct. 693, (2000).

"The plaintiff bears the burden of establishing each element." Cordoba v. DIRECTV,

LLC, 942 F.3d 1259, 1268 (11th Cir. 2019).

      “It is not enough that [plaintiff] sets forth facts from which [the court] could

imagine an injury sufficient to satisfy Article III's standing requirements." Bochese

v. Town of Ponce Inlet, 405 F.3d 964, 976 (11th Cir. 2005). Instead, "plaintiff has

the burden to clearly and specifically set forth facts sufficient to satisfy Art. III



                                          6
       Case 1:21-cv-01229-JPB Document 61-1 Filed 06/24/21 Page 7 of 19




standing requirements." Id. "If the plaintiff fails to meet its burden, this court lacks

the power to create jurisdiction by embellishing a deficient allegation of injury." Id.

      Further, “when plaintiffs seek prospective relief to prevent future injuries,

they must prove that their threatened injuries are "certainly impending." Clapper v.

Amnesty Int'l USA, 568 U.S. 398, 401 (2013).

      i.     Plaintiffs have not demonstrated an injury-in-fact

      Injury-in-fact is "the first and foremost of standing's three elements." Spokeo,

Inc. v. Robins, 136 S. Ct. 1540, 1548, (2016). To prove an injury-in-fact the Plaintiffs

must show “a concrete and particularized injury.” Sierra v. City of Hallandale

Beach, 996 F.3d 1110 (11th Cir. 2021), citing to Lujan, 504 US at 560 n.1. “An

injury is particularized when it affect[s] the plaintiff in a personal and individual

way. To be concrete, the injury must be real, and not abstract.” Id., (citing to Spokeo,

Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016) (internal quotes omitted)).

      In the Amended Complaint, Plaintiffs’ claims of injury are based upon a long,

winding, highly speculative narrative concerning actions they might have to take or

resources they might have to expend at some point in the future due to the actions of

the State Defendants in passing SB 202. And in a case such as this one, "[w]hen a

plaintiff seeks prospective relief to prevent a future injury, it must establish that the

threatened injury is certainly impending." Indep. Party of Fla. v. Sec'y, State of Fla.,


                                            7
       Case 1:21-cv-01229-JPB Document 61-1 Filed 06/24/21 Page 8 of 19




967 F.3d 1277, 1280 (11th Cir. 2020). "[A]llegations of possible future injury are

not sufficient." Clapper, 568 U.S. at 409. Nor is a "realistic threat," Summers v. Earth

Island Inst., 555 U.S. 488, 499-500 (2009), an "objectively reasonable likelihood"

of harm, Clapper, 568 U.S. at 410.

      Despite this requirement of a concrete actual or imminent injury, Plaintiffs

raise only generalized fears about what they may have to do in response to the

provisions of SB 202 and some uncertain future time. For instance, the New Georgia

Project (“NGP”) claims that it “will also be forced to divert resources from its day-

to-day voter registration activities to educate voters about and otherwise combat the

suppressive effects of [SB 202]. Likewise, [SB 202] threatens to undermine NGP’s

mission of civically engaging Georgians because, under the Bill, even eligible and

registered voters are denied the ability to vote or may not have their ballots counted.”

[Doc. 39 ¶ 20]. Ignoring, for the moment, that Plaintiffs haven’t demonstrated how

these hypothetical injuries would be attributable to the Fulton County Defendants,

they haven’t even shown an “objectively reasonable likelihood of harm.” Clapper,

568 U.S. at 410.

      Even when Plaintiffs avoid conditional terms like may and might in the

Amended Complaint, they still fail to demonstrate concrete and particularized

injuries. The Plaintiff organizations in this case have not alleged real disruptions


                                           8
       Case 1:21-cv-01229-JPB Document 61-1 Filed 06/24/21 Page 9 of 19




from the passage or enforcement of SB 202 that have or will imminently require the

shifting of resources. Instead, they have only alleged hypothetical future diversions

of resources based on unproven fears about the effects of the State Defendants’

passage and enforcement of SB 202.

      Indeed, Plaintiffs each make broad claims that they will have to divert

resources from one area of its mission to the efforts to address SB 202. However,

when a Plaintiff claims diversion of resources as an injury, it must demonstrate that

“a defendant’s illegal acts impair the organization’s ability to engage in its own

projects by forcing the organization to divert resources in response.” Arcia v. Sec’y

of Fla., 772 F.3d 1335, 1341 (11th Cir. 2014). Plaintiffs are responsible for proving

they “would in fact be diverting . . . resources away from their core activities.” Ga.

Ass’n of Latino Elected Officials, Inc. v. Gwinnett Cty. Bd. of Reg. & Elections, Case

No. 1:20-CV-01587, 2020 U.S. Dist. LEXIS 211736, at *4 (N.D. Ga. Oct. 5, 2020)

(“GALEO”). Organizations cannot support a claim of standing “based solely on the

baseline work they are already doing.” Common Cause Ind. v. Lawson, 937 F.3d

944, 955 (7th Cir. 2019). Plaintiff organizations “cannot convert ordinary program

costs into an injury in fact. The question is what additional or new burdens are

created by the law the organization is challenging. It must show that the disruption

is real and its response is warranted.” Id.


                                              9
      Case 1:21-cv-01229-JPB Document 61-1 Filed 06/24/21 Page 10 of 19




      Plaintiffs make various claims that they will have to divert unspecified

resources or undetermined amounts of money on efforts to address problems that

may be caused by SB 202 at some point in the future. But invariably those efforts

already fall within the core mission of the organization. For instance, Plaintiff NGP

spends nearly a page detailing its admirable history of civic participation and voter

engagement efforts [Doc. 39, ¶¶ 17-19], but then claims it will be harmed by having

to devote resources to “to educate voters about and otherwise combat the suppressive

effects of [SB 202]…” [Doc. 39, ¶ 20]. Such claims that organizations may have to

use their resources to participate in their already existing missions cannot be the

basis for a showing of injury-in-fact.

      ii.    Plaintiffs have not shown an injury fairly traceable to the Fulton
             County Defendants

       To establish standing, in addition to demonstrating an injury-in-fact,

Plaintiffs must also show a "causal connection between [their] injury and the

challenged action of the defendant—i.e., the injury must be fairly…trace[able] to the

defendant's conduct...” Lewis v. Governor of Ala., 944 F.3d 1287, 1296 (11th Cir.

2019) (internal quotes removed). The crux of Plaintiffs’ lawsuit is that “[d]espite

nationwide scrutiny of Georgia’s elections, which only confirmed the absence of any

fraud, insecurity, or wrongdoing, Republican members of the General Assembly

voted to pass sweeping omnibus legislation . . . that is clearly intended to and will

                                         10
      Case 1:21-cv-01229-JPB Document 61-1 Filed 06/24/21 Page 11 of 19




have the effect of making it harder for lawful Georgia voters to participate in the

State’s elections.” [Doc. 39, ¶ 4]. Yet nowhere in the Amended Complaint do

Plaintiffs bother to explain how their supposed injuries are traceable to the Fulton

County Defendants.

      Indeed, Plaintiffs devote 5 pages of the Amended Complaint detailing alleged

deficiencies with the process of passing SB 202 [Doc. 39, pp. 40-45] and 11 pages

describing why the legislation crafted by the General Assembly is deficient and

burdensome [Doc. 39, pp. 29-40]. Nowhere do the Plaintiffs allege or demonstrate

a causal connection between the harms created by the legislation they seek to

overturn and the conduct of the Fulton County Defendants. Not until the Prayer for

Relief at the very end of the Amended Complaint do the Plaintiffs even indirectly

address the role of the Fulton County Defendants, when they ask the Court to enjoin

the Defendants generally from enforcing the provisions of SB 202 or conducting

elections using those provisions.

      It is likely that Plaintiffs felt compelled to include the Fulton County

Defendants due to the opinion of the 11th Circuit in Jacobson v. Fla. Sec'y of State,

974 F.3d 1236, 1245-46 (11th Cir. 2020). In that case, the Court ruled that the

District Court should have dismissed an action brought by several Democratic voters

and organizations challenging to the Florida statute setting the order of candidates’


                                         11
      Case 1:21-cv-01229-JPB Document 61-1 Filed 06/24/21 Page 12 of 19




names on the ballot. Among the reasons for its ruling, the Court said that the

plaintiffs failed to demonstrate organizational standing to seek relief against the

Florida Secretary of State because her office does not enforce the ballot order

provision, noting that only the 67 county Election Supervisors are responsible for

preparing the ballots. Id at 1253.

      The result of that ruling has been that some subset of county election officials

has been named in most election suits filed in the 11th Circuit since then, including

at least three other suits currently pending before this Court: Sixth District of the

African Methodist Episcopal Church et al. v. Kemp et al., Case No. 1:21-cv-01284-

ELR ; Georgia State Conference of the NAACP et al. v. Raffensperger et al., Case

No. 1:21-cv-01259-JPB; Asian Americans Advancing Justice-Atlanta, et al. v.

Raffensperger et al., Case No. 1:21-cv-01333-JPB.

      However, simply naming an arbitrary set of county election officials as

defendants does not meet the Plaintiff’s burden to demonstrate traceability and

redressability.   "It is the plaintiff's burden to plead and prove…causation…"

Hollywood Mobile Estates Ltd. v. Seminole Tribe of Fla., 641 F.3d 1259, 1266 (11th

Cir. 2011). See also, Bischoff v. Osceola Cnty., Fla., 222 F.3d 874, 878 (11th Cir.

2000) ("The party invoking federal jurisdiction bears the burden of proving

standing"). “Article III standing requires that the plaintiff's injury be ‘fairly


                                         12
      Case 1:21-cv-01229-JPB Document 61-1 Filed 06/24/21 Page 13 of 19




traceable’ to the defendant's actions and redressable by relief against that defendant.”

Jacobson, 974 F.3d 1236, at 1256, citing to Lewis, 944 F.3d at 1298, 1301.

      The Amended Complaint is bereft of any factual allegations tying Plaintiffs’

alleged future injuries to the Fulton County Defendants. They do not even attempt

to explain why the particular counties named were chosen, much less how those

counties are responsible for the passage or enforcement of the provisions of SB 202.

Accordingly, because Plaintiffs have failed to clearly articulate in their Amended

Complaint how their claimed injuries are traceable to and redressable by the Fulton

County Defendants, they have not carried their burden of demonstrating standing to

sue the counties.

      iii.   Plaintiffs have not demonstrated how relief could be afforded by
             enjoining the Fulton County Defendants

      Plaintiffs have failed to show how an order enjoining the Fulton County

Defendants from enforcing the provisions of SB 202 will redress their alleged

injuries, when all other unnamed Georgia counties would not be subject to the

Court’s order.

      While Plaintiffs named members of 3 county boards of registrations as

defendants in the Amended Complaint challenging multiple sections of SB 202. [

Doc. 39 ¶¶ 33- 35], none of the organizational Plaintiffs, described themselves as

being restricted to working with, or advocating for, their members or voters, limited

                                          13
      Case 1:21-cv-01229-JPB Document 61-1 Filed 06/24/21 Page 14 of 19




to the counties served by the 3 County Boards named with members named as

Defendants. To the contrary, the NGP asserts that it is dedicated to registering

eligible Georgian statewide [Doc. 39 ¶ 17]. Plaintiff Black Voters Matter Fund

states that it is active statewide as well [Doc. 39 ¶ 21]. Plaintiff Rise, Inc. runs

statewide advocacy groups [Doc. 393 ¶ 23]. Presumably, the Plaintiffs would be

concerned with the alleged impact of SB 202 on the voters they serve beyond the

three counties and would seek to prevent its enforcement beyond the jurisdiction of

the three county boards with members named as defendants herein.

      Yet, Plaintiffs have chosen not to seek statewide relief against all county

election officials, apparently hoping that an order against a small subset of counties

will somehow bind the rest of the county election officials. In Jacobson the Court

noted that a declaratory judgment or injunction against the Secretary of State would

not have bound the county supervisors, who were not parties to the action. Jacobson,

974 F.3d 1236, at 1256. at 1302. Similarly, the election officials in 156 unnamed

Georgia counties are not parties to this action and, therefore, would not be

"obliged…in any binding sense…to honor an incidental legal determination [this]

suit produce[s]." Id.     “[I]t must be the effect of the court's judgment on the

defendant—not an absent third party—that redresses the plaintiff's injury. Any

persuasive effect a judicial order might have upon the [other county election


                                         14
       Case 1:21-cv-01229-JPB Document 61-1 Filed 06/24/21 Page 15 of 19




officials], as absent nonparties…cannot suffice to establish redressability.” Id. at

1254. And see, Franklin v. Massachusetts, 505 U.S. 788, 825 (1992) ("If courts may

simply assume that everyone (including those who are not proper parties to an

action) will honor the legal rationales that underlie their decrees, then redressability

will always exist.")

       Plaintiffs’ failure to sue the parties that can redress the alleged harm could

also lead to “arbitrary and disparate treatment to voters in its different counties,”

Bush v. Gore, 531 U.S. 98, 107, 121 S. Ct. 525, 531 (2000), with three counties

bound by an order from this Court and the remaining 156 counties following existing

law. See also Friedman v. Snipes, 345 F. Supp. 2d 1356, 1381 (S.D. Fla. 2004) (error

not to join other county election officials). In other words, granting Plaintiffs the

relief they seek would lead to different rules for elections in different parts of the

state, based solely on Plaintiffs’ choice over which counties to sue in this particular

case. Thus, Plaintiffs undermine their own claims of imminent “injury,” “redress,”

or “equal protection” by leaving out the other counties which would prolong any

uniform implementation or enforcement of any order issued by this Court.

III.   CONCLUSION

       Plaintiffs have the burden to clearly plead and prove the basic elements of

standing in order to bring claims against the Fulton County Defendants in this matter.


                                          15
      Case 1:21-cv-01229-JPB Document 61-1 Filed 06/24/21 Page 16 of 19




Bochese, supra 405 F.3d at 976. Plaintiffs have not met that burden in their

Amended Complaint, even construing the facts alleged by them in their favor.

      Plaintiffs have not alleged that actions traceable to the Fulton County

Defendants have or will imminently cause a concrete injury. Further, even though

Plaintiffs appear to have named three sets of county defendants for purposes of

redressability under an improper interpretation of the 11 th Circuit Court of Appeals

ruling in Jacobson v. Fla. Secy. of State, they have failed to demonstrate how their

claimed injuries would be redressed by an order enjoining only 3 arbitrarily selected

counties out of 159 total counties in the state. Such an order would produce two

separate sets of rules for elections in Georgia, resulting in non-uniform application

of the elections laws within the State, creating an even larger problem than those

Plaintiffs seek to address in their Amended Complaint.

      Accordingly, and for all the reasons set forth above, Fulton County

Defendants request that the Court enter an order dismissing all claims against them

in Plaintiffs’ First Amended Complaint.

       Respectfully submitted this 24th day of June, 2021.

                                               OFFICE OF THE COUNTY
                                               ATTORNEY

                                               /s/David R. Lowman
                                               Kaye Burwell
                                               Georgia Bar Number: 775060

                                          16
    Case 1:21-cv-01229-JPB Document 61-1 Filed 06/24/21 Page 17 of 19




                                        kaye.burwell@fultoncountyga.gov
                                        Cheryl Ringer
                                        Georgia Bar Number: 557420
                                        cheryl.ringer@fultoncountyga.gov
                                        David Lowman
                                        Georgia Bar Number: 460298
                                        david.lowman@fultoncountyga.gov
                                        ATTORNEYS FOR DEFENDANT
                                        FULTON COUNTY, GEORGIA


OFFICE OF THE COUNTY ATTORNEY
141 Pryor Street, S.W.
Suite 4038
Atlanta, Georgia 30303




                                   17
       Case 1:21-cv-01229-JPB Document 61-1 Filed 06/24/21 Page 18 of 19




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

THE NEW GEORGIA PROJECT,                      )   CIVIL ACTION FILE NO.
BLACK VOTERS MATTER FUND, and                 )   1:21-CV-1229-JPB
RISE, INC.,                                   )
                                              )
Plaintiffs,                                   )
                                              )
v.                                            )
                                              )
BRAD RAFFENSPERGER, in his official           )
capacity as the Georgia Secretary of State;   )
REBECCA SULLIVAN, in her official             )
capacity as the Vice Chair of the Georgia     )
State Election Board; DAVID WORLEY,           )
in his official capacity as a member of the   )
Georgia State Election Board; MATTHEW         )
MASHBURN, in his official capacity as a       )
member of the Georgia State Election          )
Board; ANH LE, in her official capacity as    )
a member of the Georgia State Election        )
Board; MARGARET BENTLEY, in her               )
official capacity as Chairman of the          )
SPALDING County Board of Elections            )
and Voter Registration; GLENDA                )
HENLEY, in her official capacity as           )
Secretary of the SPALDING County Board        )
of Elections and Voter Registration;          )
BETTY BRYANT, VERA MCINTOSH,                  )
and ROY MCCLAIN, in their official            )
capacities as Members of the SPALDING         )
County Board of Elections and Voter           )
Registration; CHARLES DAVE, in his            )
official capacity as BROOKS County            )
Elections Superintendent; ZURICH              )
DESHAZIOR, DON DISTEFANO, and                 )

                                        18
      Case 1:21-cv-01229-JPB Document 61-1 Filed 06/24/21 Page 19 of 19




KAREN MURRAY, in their official     )
capacities as members of the BROOKS )
County Board of Elections; ALEX WAN,)
in his official capacity as Chairman of the
                                    )
FULTON County Registration and      )
Elections Board; MARK WINGATE,      )
KATHLEEN RUTH, VERNETTA KEITH       )
NURIDDIN, and AARON JOHNSON, in     )
their official capacities as Members of the
                                    )
FULTON County Registration and      )
Elections Board; KEITH GAMMAGE, in  )
his official capacity as the Solicitor General
                                    )
of FULTON County; and GREGORY W.    )
EDWARDS, in his official capacity as the
                                    )
District Attorney for DOUGHERTY     )
County,                             )
                                    )
Defendants.                         )
____________________________________)

                          CERTIFICATE OF SERVICE

       I hereby certify that on this date I have electronically filed the foregoing

BRIEF IN SUPPORT OF FULTON COUNTY DEFENDANTS’ MOTION

TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR

DECLARATORY AND INJUNCTIVE RELIEF with the Clerk of Court using

the CM/ECF system, with the Clerk of Court using the CM/ECF system, which

will send email notification of such filing to all attorneys of record.

                                                 /s/ David R. Lowman
                                                 Georgia Bar Number: 460298
                                                 david.lowman@fultoncountyga.gov


                                          19
